
	
		I
		112th CONGRESS
		1st Session
		H. R. 1911
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to
		  permanently extend the period of protections for servicemembers against
		  mortgage foreclosures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Veterans’ Homes
			 Act.
		2.Permanent
			 extension of period of protections for servicemembers against mortgage
			 foreclosures
			(a)Extended period
			 of protections
				(1)Stay of
			 proceedings and period of adjustment of obligations relating to real or
			 personal propertySection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking within 9
			 months and inserting within 12 months.
				(2)Period of relief
			 from sale, foreclosure, or seizureSection 303(c) of such Act (50
			 U.S.C. App. 533(c)) is amended by striking within 9 months and
			 inserting within 12 months.
				(b)Repeal of
			 sunsetSubsection (c) of
			 section 2203 of the Housing and Economic Recovery Act of 2008 (Public Law
			 110–289; 50 U.S.C. App. 533 note) is amended to read as follows:
				
					(c)Effective
				dateThe amendments made by subsection (a) shall take effect on
				the date of the enactment of this
				Act.
					.
			
